Citation Nr: 1100213	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.    

In May 2008, the Veteran submitted additional medical evidence, 
and his representative, in December 2010, indicated that the 
Veteran waived initial RO consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

X-rays of the left shoulder taken in April 2008 reveal evidence 
of osteoarthritis and old trauma.  

The Veteran's service record dated in April 1971 shows treatment 
for painful range of shoulder motion.  He was prescribed a sling 
and medication.  

The Veteran relates his current left shoulder disability to his 
in-service shoulder injury.  The Board notes that there is no 
indication which shoulder was actually treated in service.  
Nevertheless, in light of the evidence of a current disability, 
the in-service shoulder treatment, and the Veteran's lay report 
of a continuity of left shoulder problems since service, the 
Board finds that he should be scheduled for a comprehensive VA 
examination to ascertain the nature and etiology of any currently 
diagnosed left shoulder disability.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Moreover, there appears to be outstanding VA treatment records, 
as the VA medical evidence submitted by the Veteran has not yet 
been associated with the claims folder by VA.  Under the law, VA 
must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim 
must be remanded.

Accordingly, the case is REMANDED for the following action:

1.   All outstanding records from the VA 
Medical Center in Mountain Home, Tennessee, 
should be obtained and associated with the 
claims folder.  If such effort proves 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current left shoulder 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
performed and all findings should be 
reported in detail.

The examiner is requested to diagnose all 
left shoulder disabilities presently shown.  
The examiner must then opine as to whether 
it is at least as likely as not that the 
Veteran has a left shoulder disability that 
is related to or had its onset in service.  
In doing so, the examiner must specifically 
acknowledge and discuss the April 1971 
shoulder treatment, the January 1973 
separation examination report, and the 
Veteran's competent lay report regarding 
the continuity of symptomatology since 
service.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (examination found inadequate where 
examiner did not comment on the Veteran's 
report of in-service injury and relied on 
the lack of evidence in the service medical 
records to provide a negative opinion).  

The rationale for all opinions, with 
citation to relevant medical findings or 
medical authority, must be provided in a 
legible report.

3.  The RO should readjudicate the 
Veteran's appeal.  If the benefits sought 
on appeal are not granted, the RO should 
issue a supplemental statement of the case 
and provide the Veteran an opportunity to 
respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

